FILED
                             NOT FOR PUBLICATION                            OCT 06 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAMES SKINNER,                                   No. 09-15772

               Plaintiff - Appellant,            D.C. No. 2:06-cv-01879-PHX
                                                 D.C. No. 2:07-cv-01070-PHX
  v.                                             (Consolidated)

DORA SCHRIRO; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen M. McNamee, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       James Skinner, an Arizona state prisoner, appeals pro se from the district

court’s summary judgment in two consolidated 42 U.S.C. § 1983 actions alleging

due process claims arising from his placement in a violence control unit for

security reasons on two separate occasions. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment in defendants’ favor

because Skinner failed to raise a triable issue of fact as to whether his placement in

the violence control unit constituted such an “atypical and significant hardship . . .

in relation to the ordinary incidents of prison life” so as to give rise to a protected

liberty interest. Sandin v. Conner, 515 U.S. 472, 484 (1995). The record showed

that the conditions of Skinner’s confinement in the violence control unit were not

significantly different from those in the general population unit, that both his

placements were relatively brief, and that they did not effect the duration of his

sentence. See Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir. 2003) (listing factors

to determine whether hardship imposed on prisoners is atypical and significant).

      The district court did not abuse its discretion in denying Skinner’s motion

for reconsideration because he failed to establish grounds warranting such relief.

See Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir. 1993)

(standard of review and grounds for reconsideration).

      Skinner’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                      09-15772